                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00010-RJC-DSC

 Janice M. Beltran,

               Plaintiff,

               v.

 Lowe’s Companies, Inc.,

               Defendant.


         STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

       The above-styled action has been resolved between the parties. Accordingly,

this action is hereby dismissed with prejudice, with each party to bear its own costs,

expenses, and attorneys’ fees. All rights of appeal are hereby waived.

       Let the Clerk send a copy of this Stipulation and Order of Dismissal to counsel

of record for the parties.

       SO ORDERED.


                                Signed: February 6, 2019




                                             1
      We hereby agree to entry of this Order and stipulate to the dismissal of this

action with prejudice:




                                HUNTON ANDREWS KURTH LLP

                                       /s/ A. Todd Brown, Sr. (by agreement)
                                       A. Todd Brown, Sr.
                                       North Carolina State Bar No.: 13806
                                       tbrown@HuntonAK.com
                                       101 South Tryon Street, Suite 3500
                                       Charlotte, NC 28280
                                       Telephone: 704.378.4700
                                       Facsimile: 704.378.4890

                                       Christy E. Kiely (admitted pro hac vice)
                                       ckiely@HuntonAK.com
                                       Riverfront Plaza, East Tower
                                       951 East Byrd Street
                                       Richmond, VA 23219
                                       Telephone: 804.788.8677
                                       Facsimile: 804.343.4801

                                       Attorneys for Defendant
                                        Lowe’s Companies, Inc.



                                       _/s/ Ross S. Sohm ______________       _

                                       Ross S. Sohm
                                       rsohm@sohmlaw.com
                                       North Carolina State Bar No.: 40796
                                       101 N. McDowell Street, Suite 110
                                       Charlotte, NC 28204
                                       Telephone: 704.804.8121
                                       Facsimile: 704.706.9143

                                       Attorney for Plaintiff Janice M. Beltran


                                         2
